                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DED. CARTER,                                         )
a/k/a DARNETTA CARTER,                               )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 4:18CV1606 RLW
                                                     )
CENTENE CORPORATION,                                 )
                                                     )
               Defendant.                            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on prose Plaintiff De D. Carter's motions to remand.

(ECF Nos. 9, 11, 14) Plaintiff originally filed her employment discrimination lawsuit in the

Circuit Court of St. Louis County, Missouri under the Missouri Human Rights Act, Mo. Rev.

Stat. §§ 213.010 et seq. ("MHRA") and Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e, et seq. ("Title VII"). (Pet., ECF No. 4) Defendant Centene Corporation

removed the Petition on the basis of federal question jurisdiction. (Notice of Removal iii! 5-6,

10, ECF No. 1) Plaintiff filed two motions to remand to state court. In each motion she

expressed a willingness to withdraw or dismiss her federal claims. (ECF Nos. 9, 11) However,

Defendant responded that the motions were unclear as to whether Plaintiff sought to dismiss her

federal claims or was merely asking that the case be remanded. Defendant thus requested that

Plaintiff clarify whether she was dismissing the federal question Title VII claims. (ECF No. 12)

       On January 28, 2019, the Court ordered Plaintiff to file a memorandum "indicating

whether she intends to file a motion to dismiss the federal claims or to go forward with her

employment discrimination suit in federal court." (ECF No. 13) In response, Plaintiff stated that

she is requesting to withdraw/dismiss her federal claims without prejudice and seeks to remand
the case to state court. (ECF No. 14) The Court construes this response as a motion to dismiss

her federal claims under Title VII without prejudice and a motion to remand her claims under the

MHRA to the state court for all further proceedings.

       Upon review of the pleadings in this matter and in consideration of Plaintiffs prose

status, the Court will dismiss Plaintiffs federal claims under Title VII without prejudice. Thus,

the only remaining claims are Plaintiffs state law claims under the MHRA. The Court notes that

it has supplemental jurisdiction over Plaintiffs MHRA claims under 28 U.S.C. § 1367(a)

because they form part of the same case or controversy as the Title VII claim. (Notice of

Removal if 8, ECF No. 1) Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise

supplemental jurisdiction when the court has dismissed all claims over which it has original

jurisdiction. As such, the Court will decline to exercise supplemental jurisdiction and will

remand the case to the state court. See Hoechstenback v. Accu-Pay APS, LLC, No. 4: 15 CV 457

RWS, 2015 WL 3609088, at *2 (E.D. Mo. Apr. 15, 2015).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs federal claims under Title VII are

DISMISSED without prejudice.

       IT IS FURTHER ORDERED that Plaintiffs prose Motions to Remand (ECF Nos. 9,

11, 14) are GRANTED and this case is remanded to the Twenty-First Judicial Circuit Court, St.

Louis County, Missouri.

       IT IS FURTHER ORDERED that Defendant's Motion to Dismiss (ECF No. 7) is

DENIED as MOOT.




                                                 2
       IT IS FINALLY ORDERED that the Clerk of the Court shall mail a copy of this

Memorandum and Order and the Order of Remand to Plaintiffs last known address: P.O. Box

5981, St. Louis, MO 63134.

Dated this 11th day of February, 2019.




                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                            3
